Title: From Thomas Jefferson to John Wayles Eppes, 17 June 1801
From: Jefferson, Thomas
To: Eppes, John Wayles


               
                  Dear Sir
                  Washington June 17. 1801.
               
               Your favor of the 12th. came to hand this morning, and brings me the always welcome tidings of your’s & Maria’s health. I sincerely wish she had gone to Monticello sooner: but as it is, you must not aim at more than 20. miles a day, nor to go much out of a walk, but in the safest road, for it is the oversetting or breaking down which is to be apprehended, and is less violent in proportion as you are moving slower.
               I am in hopes you will not delay your journey after your harvest is over.—Doctr. Shore need not be in the least uneasy about his horses having proved restive. on new ground, with new persons about them, unacquainted with them or their manner of going, I saw when they first approached the Phaeton that they would not touch it. one of them however soon came to, and is now I think the finest horse I ever saw in a carriage. the other being more fractious, I left him to be broke here, and after 10. days driving in the stage, he took the Phaeton freely and now draws well with his companion. Haxhall’s horse is the finest gelding in America; & I think Bell nearly equal to him. so that tho’ they were rather dear (except Bell) I am most perfectly satisfied with them all. Bell appeared at Monticello to have a weak eye. I therefore had him led chiefly on the road. on his arrival here he became all but blind in both eyes. after about 10. days or a fortnight however they mended, & tho’ they are still very weak, yet he sees pretty well again. I consider it necessary not to use him at all for some months to come. if hereafter his exact match should be found, I should be disposed to buy him. my love to my dearest Maria. I shall be very anxious to get home as soon as I know she is there; but I cannot go till the last of July or first of August. accept assurances of my affectionate attachment.
               
                  
                     Th: Jefferson
                  
               
            